DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0054977 (Golesh et al., hereinafter “Golesh”) in view of US 2011/0082009 (Ranky et al., hereinafter “Ranky”).
Regarding claim 1, Golesh discloses a pedal structure for an exercise bike (abstract, FIGS. 1-8), comprising: 
a pedal body 104 including a clip coupling structure 300 formed on a first side 202 of the pedal body (bottom side 202 of platform 104 includes a rear clip assembly 300 that secures and locks the platform 104 to the pedal 102 - paras 0032-0033, FIGS. 1-5) and a skidding prevention structure formed on a second side 200 opposite to the clip coupling structure (flat surface 226 on the top side 200 of the platform 104 may be textured to provide grip between the rider’s shoe and the flat surface 226 - para 0031).
However, Golesh does not disclose the pedal structure further comprising a training signal detection device arranged on the pedal body, including a magnetic velocity sensor, a gravity sensor, a Hall effect sensor, and a load cell sensor for detection of the pedal body in a riding condition to acquire training data of speed, power, and a number of uses of the pedal body; a wireless signal transmission unit electrically connected to the training signal detection device to transmit the training data to a receiver-end display; a power supply unit for supplying an electrical power to the wireless signal transmission unit and the training signal detection device.
Ranky teaches a pedal structure 14 (FIGS. 3A-3G) comprising a training signal detection device arranged on the pedal body(pedal module 14 provides for locations for disposing various sensing devices needed to capture kinetic and kinematic parameters during a user session - para 0071), including a magnetic velocity sensor, a gravity sensor, a Hall effect sensor, and a load cell sensor for detection of the pedal body in a riding condition to acquire training data of speed, power, and a number of uses of the pedal body (latching, single phase Hall effect sensing device 82 can be used in combination with a plurality of magnet posts to measure the velocity of the rotating raceway 98 - para 0082; a multi-axis accelerometer 86 is equivalent to a gravity sensor and can be used for sensing static pedal tilt - para 0079; single-axis, compression load cell 80 measures the force on the foot plate 94 - para 0073; these sensing devices 80,82,86 acquire training data that is capable of being processed into units of speed, power, and a number of uses of the pedal body); a wireless signal transmission unit electrically connected to the training signal detection device to transmit the training data to a receiver-end display (data from instrumented pedal modules 14 is structured and arranged to provide corresponding signal data wirelessly to a remote signal data processing box, such as a practitioner’s processing device - para 0046; the processing device can be a personal computer that includes a display device - para 0096); a power supply unit 18 for supplying an electrical power to the wireless signal transmission unit and the training signal detection device (power box 18 is coupled to the sensing module 14 to supply electrical power - para 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Golesh’s invention with the training signal detection device, wireless signal transmission unit, and power supply unit as taught by Ranky in order for a remote practitioner to evaluate the training data of the exerciser and to provide feedback from said data.
Regarding claim 2, modified Golesh teaches the pedal structure according to claim 1, and Golesh further discloses a toe-clip pedal 106 on the second side 200 of the pedal body, formed at a front edge of the pedal body in a direction facing a head of the exercise bike (FIG. 1).
Regarding claim 3, modified Golesh teaches the pedal structure according to claim 1, and Golesh further discloses wherein the clip coupling structure 300 is a coupling structure that receives a cleat mounted on a bottom of a road bike cycling shoe that is compatible with Shimano-style or Look-style specification (bottom side 202 of platform 104 may be snapped via rear clip assembly 300 into a clipless structure 402, which is a road style “Look” cleat - paras 0026-0027 and 0033).
Regarding claim 4, modified Golesh teaches the pedal structure according to claim 1, and Golesh further discloses wherein the skidding prevention structure is selected from one of a planar skidding prevention structure and a perpendicular skidding prevention structure (FIG. 4A shows the top side 200 of platform 104 with a skidding prevention structure pattern comprising raised features, i.e., perpendicular features).
Regarding claim 5, modified Golesh teaches the pedal structure according to claim 1, and Ranky further discloses wherein the training data detected by the training signal detection device further includes acceleration (acceleration can be derived from the velocity values from the Hall effect sensing device 82 and the multi-axis accelerometer 86 data - paras 0079-0080), force distribution between two feet (each pedal module monitors the force from the user’s left and right lower extremities individually; in the virtual environment, the data of average forces exerted on the left and the right pedal assemblies are used to maintain the virtual user in a vertical orientation - para 0086), and calorie detected during training (calories can be derived from heart rate data from the heart rate sensing device 16 - para 0089).
Regarding claim 6, modified Golesh teaches the pedal structure according to claim 1, and Ranky further discloses wherein the wireless signal transmission unit transmits the training data through one of Bluetooth, Wi-Fi, ZigBee, and Lora (Long Range) IOT to the receiver-end display (para 0046; these are common wireless transmission means which one skilled in the art would employ in this circumstance).
Regarding claim 7, modified Golesh teaches the pedal structure according to claim 1, and Ranky further discloses wherein the receiver-end display includes one of a personal mobile smart device, a work station, and an exercise bike odometer (the practitioner interface 11 being a personal computer with display device can be interpreted as a work station - para 0096).
Regarding claim 8, modified Golesh teaches the pedal structure according to claim 1, and Ranky further discloses wherein the power supply unit is one of a primary battery and a rechargeable battery (para 0095).
Regarding claim 9, modified Golesh teaches the pedal structure according to claim 1, and Ranky further discloses wherein the training signal detection device is mounted on an axle or a metal axle sleeve of the pedal body (pedal module 14 is attached to a crankshaft of a bicycle, stationary bicycle, or any other instrument with a removable pedal - para 0070).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784